Citation Nr: 1618392	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-33 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from December 1980 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia.  

In November 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At such time, the undersigned held the record open for 60 days for the submission of additional evidence; however, to date, none has been received.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

In October 2012 the Veteran submitted an authorization for release of records from a private treating physician, Dr. M. Lazar of Newark, Delaware; however, a request for these records was never made.  During his 2015 Board hearing the Veteran reiterated that he had been treated for back pain by Dr. Lazar, and added that this took place about "10 years ago."  As such, a remand is necessary in order to obtain such outstanding private treatment records.  Additionally, as the Veteran receives ongoing VA treatment, updated VA treatment records from the Wilmington, Delaware, facility should also be obtained on remand.

In addition to the foregoing, the Veteran avers that he received treatment for back pain at the base hospital in Katterbach, Germany, during the summer of 1981.  See Board Hearing Transcript, pp. 4, 7; and October 2012 statement from Veteran.  Service treatment records confirm that he received medical care for non-back related complaints in January and December of 1981 in Bamberg, Germany, but there are no Katterbach records.  

In July 2014, a search was made for available Katterbach service treatment records dating from October 1 to December 31, 1981; which was unsuccessful.  As the Veteran now maintains that he was treated for back pain in the summer of 1981 at the U.S. military installation in Katterbach, Germany, a new search for service treatment records is needed.  38 C.F.R. § 3.159(c)(2).  Since the case is being returned an attempt will also be made to obtain the Veteran's service personnel records, as discussed during the 2015 Board hearing.  See Transcript, pp. 7, 14.    

After receiving any outstanding records, the AOJ should then review the entirety of the file and conduct any additionally indicated development, to include obtaining any VA examinations and/or opinions deemed necessary for the adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Request any treatment and/or clinical records referable to the Veteran's treatment for back complaints at a base hospital located in Katterbach, Germany, in the summer of 1981.  If necessary, review service personnel records to determine the specific dates of the Veteran's assignment to Ansbach and/or Katterbach, Germany.  Be advised that clinical records may be filed under the facility's name rather than the Veteran's name.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any necessary authorization from the Veteran, request private treatment records dating from January 1, 2005, to the present from Dr. M. Lazar of Newark, Delaware.  Make at least two (2) attempts to obtain these records.  If the requested records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

4.  Obtain the Veteran's updated VA treatment records dated from August 2012 to the present from the Wilmington VA facility.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  After receiving any outstanding records, the AOJ should review the entirety of the file and conduct any additionally indicated development, to include obtaining any VA examinations and/or opinions deemed necessary for the adjudication of the claim.

6.  After completing the above actions and any other development as may become indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claim based on the entirety of the evidence.  If the claim remains denied, send the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

